Case 4:19-cv-11905-MFL-APP ECF No. 71, PageID.3020 Filed 01/22/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

KEVIN LINDKE,

        Plaintiff,                                  Case No. 19-cv-11905
                                                    Hon. Matthew F. Leitman
v.

HON. CYNTHIA A. LANE, et al.,

     Defendants.
__________________________________________________________________/

ORDER (1) DENYING PLAINTIFF’S MOTION TO VACATE TEXT ONLY
   ORDER (ECF No. 55) AND (2) PERMITTING PLAINTIFF TO FILE
 RESPONSE TO DEFENDANTS’ SUPPLEMENTAL FILING (ECF No. 52)

        In this action, Plaintiff Kevin Lindke alleges that Defendants Judge Cynthia

A. Lane and Timothy Donnellon have violated his constitutional rights. (See Sec.

Am. Compl., ECF No. 21.) Judge Lane and Donnellon have each moved to dismiss

Lindke’s claims. (See Judge Lane Mot. to Dismiss, ECF No. 29; Donnellon Mot. to

Dismiss, ECF No. 34.)

        On October 30, 2020, Judge Lane filed a motion to present additional legal

argument in support of her motion to dismiss. (See Mot., ECF No. 52.) The Court

granted that motion in a text order that was also entered on October 30, 2020. (See

Dkt.)

        Lindke asserts that the Court should not have allowed Judge Lane to file, and

should not consider, her supplemental arguments. Accordingly, on November 23,

                                          1
Case 4:19-cv-11905-MFL-APP ECF No. 71, PageID.3021 Filed 01/22/21 Page 2 of 2




2020, he filed a motion to vacate the Court’s text only order that granted Judge

Lane’s motion to present her additional legal arguments. (See Mot. to Vacate, ECF

No. 55.)

      For the reasons the Court has previously explained during several on-the-

record status conferences, the Court believes that it was appropriate to grant Judge

Lane’s motion to present additional legal arguments. The arguments raised in that

motion are directly relevant to the issues raised in the motions to dismiss. In

addition, the arguments speak, at least in part, to the Court’s subject matter

jurisdiction, which can be raised at any time. The Court therefore DENIES Lindke’s

motion and declines to vacate its October 30, 2020, text order. However, the Court

will permit Lindke to file a response to Judge Lane’s supplemental filing. If Lindke

wishes to file such a response, he shall do so by no later than February 15, 2021.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: January 22, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 22, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764

                                         2
